DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/23/2020 has been recorded.  Claims 1, 7, 11 and 17 have been amended.  No new matted is added.  Claims 1-20 remain pending.
Response to Arguments
Regarding to claim 7 rejected under 35 USC 112 b as insufficient antecedent, Examiner withdraws said rejection due to proper amended claim
Regarding to claims 1-20 rejected under 35 USC 101, Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive.
On page 9 Applicant argued “In the Office Action, the Examiner asserted that the claims recite a judicial exception, namely, mathematical concepts, such as mathematical equations and mathematical calculations. See Office Action, page 3. The Applicant respectfully disagrees and submits that estimating a total porosity of an earth formation as a function of hulk density and total nuclear magnetic resonance (NMR) porosity of the earth formation, estimating a gas filled porosity, estimating a kerogen volume of the earth formation, determining a bitumen filled total porosity, and determining a corrected kerogen volume by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold, as generally recited in independent claim 1 is not an abstract idea. Rather, the claims are concrete. For example, amended independent claim 1 recites a method that has specific, concrete steps such as determining a corrected kerogen volume by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold. Likewise, the recitations of claims 11 and 17 can also not be construed as being abstract at least because both of the claims recite this specific step. As such, the claims are not abstract and, therefore, are patent-eligible subject matter”.
Examiner respectfully disagrees with Applicant.
The steps “estimating a total porosity of an earth formation as a function of bulk density and total nuclear magnetic resonance (NMR) porosity of the earth formation, estimating a gas filled porosity, estimating a kerogen volume of the earth formation, determining a bitumen filled total porosity, determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” are part of recited as an abstract idea.  
The steps of “estimating a total porosity of an earth formation as a function of bulk density and total nuclear magnetic resonance (NMR) porosity of the earth formation, estimating a gas filled porosity, estimating a kerogen volume of the earth formation, determining a bitumen filled total porosity, determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” as recited in the claim and 
The steps of  “determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” as recited in the claim and disclosed in specification in paragraphs [0075-0078] and in figure 4-5, the determination and updating uses a mathematical formulas or equation to perform the estimation and updating.
Based on 2019 Revised Patent Subject matter Eligibility Guidance, because the steps of estimating, determining and updating are performed based on series of mathematical formulas or equations as disclosed in the specification, Examine finds in step 2A, the claim is directed to abstract idea grouped under mathematical formulas or equation.
On page 10-11, Applicant argued “The Applicant submits that even assuming, arguendo, that the amended independent claims 1, 11, and 17 recite a judicial exception, the amended independent claims are integrated into a practical application - determining corrected properties, such as a corrected kerogen volume, of an earth formation based on density measurements and NMR measurements. In particular, independent claim 1 generally recites estimating a total porosity of an earth formation as a function of hulk density and total NMR porosity of the earth formation. Independent claim 11 generally recites determining a hulk density of the earth formation from formation hulk density data and determining a total NMR porosity of the earth formation from the NMR porosity data. As described in the specification, certain NMR porosity measurements of a formation may be inaccurate (e.g., too high or too low) if some of the fluid occupying space in the formation includes low density and low velocity organic matter or includes gas. See Application, paragraphs 6 and 51. As such, it may be advantageous to determine a correction to the porosity measurements. Accordingly, the techniques set forth in at least the amended claims enable determination of corrected properties associated with an earth formation based on NMR measurements and bulk density measurements, such as a bitumen-filled porosity, corrected gas-filled porosity, and a corrected kerogen volume. See id., paragraph 75. For example, the specification describes “[t]he total porosity in equation (22) can undercall or underrepresent the total porosity if bitumen or other very viscous oil is present that is not measured by the NMR log. To recover the missing porosity and also to make corrections to vk,g and other reservoir outputs we make use of the fact that the density log measures the fluid-filled porosity including the viscous bitumen.” See id. Accordingly, the corrected kerogen volume may be used to correct for the porosity that is missed by an NMR measurement. See id., paragraph 79.  Accordingly, at least these recitations of amended independent claims 1,11, and 17 integrate the alleged abstract idea into a practical application - determining corrected properties, such as a corrected kerogen volume, of an earth formation based on density measurements and NMR measurements. Accordingly, even if the claims recite a judicial exception, the claims are directed to a practical application, and therefore are directed to patent-eligible subject matter.”
Examiner respectfully disagrees with Applicant.  According to the 2019 Revised Patent Subject Matter Eligibility Guidance, in step 2A prong 2, Examiner should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Examiner evaluates integration into a practical by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluation those addition elements individually and in combination to determine whether they integrate the 
The additional element in claim 1 and 17 is “a processor”, claim 11 is “at least one well logging tool configured to acquire formation bulk density data, nuclear magnetic resonance (NMR) porosity data, and organic carbon content data from an earth formation; a processor cooperating with the at least one well logging tool”.  The processor, the logging tool or a processor cooperating with the at least one well logging tool is merely use a computer as a tool to perform an abstract idea.  To acquire formation bulk density data, nuclear magnetic resonance (NMR) porosity data, and organic carbon content data from an earth formation is additional element adds insignificant extra-solution activity to the judicial exception.  Therefore, in step 2A prong 2, Examiner determine that the claim does contain any element that can integrate the abstract idea into a practical application.
On page 11-12, Applicant argued “With this in mind, even if claims 1, 11, and 17 did include a broad recitation of an abstract idea, which the Applicant respectfully refutes, the claims additionally pass Step 2 of the Alice test because the claims provide an unconventional technique to determine properties of an earth formation (e.g., total porosity, gas-filled porosity, volume of a component within the earth formation). In particular, and as set forth above, the amended independent claims each generally recite determining a corrected kerogen volume by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold As set forth above, using density measurement and the NMR measurements may enable a determination of a corrected porosity of an earth formation that may be missed using NMR measurements due to the present of certain components, such as kerogen. Therefore, even if claims 1, 11, and 17 did include a broad recitation of an abstract idea, the claims provide an inventive concept that is not well-understood, routine, or convention. For at least these reasons among others, the Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 101.”
Examiner respectfully disagrees with Applicant.  According to the 2019 revised guidance, in step 2B, Examiner examine evaluates the additional elements individually and in combination to determine if the additional elements amount significantly more than the exception itself.  In this instant, as mentioned above, all the steps of estimating and determining are recited as part of the abstract idea.  The additional elements as mentioned above are either well understood, routine or conventional element or adding insignificant extra-solution activity to the judicial exception.  There is no additional element that amounts more than the abstract idea itself therefore, the claim is ineligible patent under 35 USC 101.
Regarding to claims 1-20 rejected under 35 USC 103a, Applicant argued on page 13-14 “In the Office Action, the Examiner relied on the hypothetical combination of Freeman and Jones as allegedly teaching all features recited by independent claims 1 and 17. See Office Action, pages 9, 10, 12, and 13. The Examiner relied on the hypothetical combination of Freeman, Kadayam, and Jones as allegedly teaching all features recited by independent claim 11. See id. pages 16 and 17. While the Applicant does not necessarily agree with the Examiner, independent claims 1, 11, and 17 are each amended to generally recite determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold. The Applicant submits that the cited references do not teach at least these features. 
In sharp contrast, Jones, at best, teaches determining a volume for end-members in analyzed samples. See Jones, paragraphs 76-78. Further, Jones appears to teach determining a relative volume of the end members to the total rock volume based on the matrix density and the associated porosity. See id. at paragraph 79. In particular, Jones teaches determining the bulk volume of a reservoir using an associated porosity of the reservoir. See id. However, inasmuch as the volume of the end-members may include a volume of kerogen, Jones does not teach determining a kerogen volume by iteratively updating a kerogen volume and the associated porosity of the reservoir until a tolerance between the updated associated porosity of the reservoir and the associated porosity of the reservoir is below a tolerance threshold. That is, Jones does not teach determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold, as generally recited by claims 1, 11, and 17.  
For at least the reasons set forth above, the Applicant submits that the cited references cannot support a prima facie case of obviousness of independent claims 1, 11, and 17 and their dependent claims. Accordingly, the Applicant respectfully requests withdrawal of the foregoing rejection under 35 U.S.C. §103 and allowance of the pending claims.”
Applicant’s arguments have been considered and they are persuasive therefore, Examiner withdraws said rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to abstract idea without significantly more. 
Regarding to claim 1:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “estimating a total porosity of an earth formation as a function of bulk density and total nuclear magnetic resonance (NMR) porosity of the earth formation, using a processor, wherein the total porosity of the earth formation as estimated underrepresents bitumen content of the earth formation; estimating a gas filled porosity of the earth formation as a function of the bulk density and the total NMR porosity; estimating a kerogen volume of the earth formation as a function of the gas filled porosity and a total organic carbon content of the earth formation; determining a bitumen filled total porosity of the earth formation as a function of the estimated kerogen volume and the estimated total porosity of the earth formation, using the processor; and determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  Fig.4-5 discloses the concept of estimating and determining steps and steps are using mathematical formula to perform these steps (See paragraphs [0045-0067] of the disclosure.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements.  In particular, the claim only recites one additional element using a processor to perform the estimating and determining steps.  The processor in both steps I recited at a high-level of generality (i.e., as a processor performing a generic computer functions) such that it amount no more than mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to abstract idea (See MPEP 2106.05(f)).
In step 2B: this part of the eligible analysis evaluates whether the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the estimating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer 
Claims 2, 4, 6-7 and 9-10 further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2, 4, 6-7 and 9-10 are not patent eligible under 35 USC 101.
Regarding to claims 3 and 5 contain additional elements “an immature shale gas reservoir” and “a mature shale gas reservoir”.  However, in step 2A prong 2, the limitation is considered as an additional element that does no more than generally link the use of a judicial exception to a particular technological environment (MPEP 2106.05(h)) and in step 2B, the additional element is considered as well-understood, routine, and conventional environment in particular field (MPEP 2106.05(d)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claims 8 contains additional elements “NRM logging tool”.  However, in step 2A prong 2, the limitation is considered as an additional element that does no more than generally link the use of a judicial exception to a particular technological environment (MPEP 2106.05(h)) and in step 2B, the additional element is considered as well-understood, routine, and conventional environment in particular field evidenced in US 2013/0047717 or US 2010/0057409 provided by IDS.  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 11:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “determine a bulk density of the earth formation from the formation bulk density data, determine a total NMR porosity of the earth formation from the NMR porosity data, and determine a total organic carbon content of the earth formation from the total organic content data; estimate a gas filled porosity of the earth formation as a function of the bulk density and the total NMR porosity; estimate a kerogen volume of the earth formation as a function of the gas filled porosity and the total organic carbon content of the earth formation; determine a bitumen filled total porosity of the earth formation as a function of the estimated kerogen volume and an estimated total porosity of the earth formation; and determine a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  Fig.4-5 discloses the concept of estimating and determining steps and steps are using mathematical formula to perform these steps (See paragraphs [0045-0067] of the disclosure.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 11 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements, in particular, the claim only recites one additional element using a processor to perform the estimating and determining steps.  The processor in both steps I recited 
at least one well logging tool is recited at high level-level of generality such that it does no more than generally link the use of judicial exception to a particular technology.
To acquire formation bulk density data, nuclear magnetic resonance (NMR) porosity data, and organic carbon content data from an earth formation.  This limitation is step of data gathering in order to carry out the algorithm.   This additional element adds insignificant extra-solution activity to the abstract idea
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to abstract idea (See MPEP 2106.05(f)).
In step 2B: this part of the eligible analysis evaluates whether the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the estimating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
at least one well logging tool is recited at high level-level of generality such that it is well-understood, routine, and conventional environment in particular field as evidenced in US 2013/0047717 or US 2010/0057409.
The claim is not patent eligible.
Claims 12-16 further extend the abstract idea of claim 11 without contain additional element that as a whole cannot integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 12-16 are not patent eligible under 35 USC 101.
Regarding to claim 17:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 17 recites “estimating a gas filled porosity of an earth formation as a function of bulk density and total NMR porosity of the earth formation; estimating a kerogen volume of the earth formation as a function of the gas filled porosity; determining a bitumen filled total porosity of the earth formation as a function of the estimated kerogen volume and an estimated total porosity of the earth formation, using the processor; and determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  Fig.4-5 discloses the concept of estimating and determining steps and steps are using mathematical formula to perform these steps (See paragraphs [0045-0067] of the disclosure.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 17 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 
In step 2B: this part of the eligible analysis evaluates whether the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the estimating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-20 further extend the abstract idea of claim 17 without contain additional element that as a whole cannot integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 18-20 are not patent eligible under 35 USC 101.
Allowable Subject Matter
Claims 1-20 would be allowed if rewritten to overcome 35 USC 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 1, the prior art does not teach or suggest the claimed invention having “determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold, using the processor”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-10, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 11, the prior art does not teach or suggest the claimed invention having “determine a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 12-16, the claims have been found allowable due to their dependencies to claim 11 above.
Regarding claim 17, the prior art does not teach or suggest the claimed invention having “determining a corrected kerogen volume of the earth formation by iteratively updating the estimated kerogen volume and the estimated total porosity of the earth formation until a tolerance between the updated estimated porosity of the earth formation and the estimated porosity of the earth formation is below a tolerance threshold, using the processor”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 18-20, the claims have been found allowable due to their dependencies to claim 17 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                       
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862